    Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,                          Case No. 4:20-cv-03709

       Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity
as Harris County Clerk;

       Defendant.


MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT BY NON-PARTIES
TEXAS STATE CONFERENCE OF NAACP BRANCHES, COMMON CAUSE TEXAS,
       ANDREA CHILTON GREER, AND YEKATERINA SNEZHKOVA
     Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 2 of 15



        The Texas State Conference of NAACP Branches, Common Cause Texas, Andrea Chilton

Greer, and Yekaterina Snezhkova (“Proposed Intervenors”) submit this memorandum in support

of their Motion to Intervene as Defendants pursuant to Rule 24(a) of the Federal Rules of Civil

Procedure or, in the alternative, pursuant to Rule 24(b).

I.      INTRODUCTION

        Plaintiffs have asked this Court to issue unprecedented relief: order the rejection of over

100,000 ballots cast by eligible voters in a manner that was lawfully authorized at the time they

voted. Indeed, just today, the Texas Supreme Court reaffirmed, for the second time in a week, that

the drive-thru voting challenged by Plaintiffs may continue. No precedent supports Plaintiffs’

extraordinary request, who seek to undermine the sovereignty of the State of Texas by asking this

Court to overrule a decision made by the State’s highest court on a matter of state law. And equity

absolutely forbids it. Proposed Intervenors – organizations, dedicated to promoting American

democracy, whose members’ and constituents’ votes are at stake, and individual voters whose

votes are in jeopardy – therefore have an absolute right to participate in this litigation to protect

those interests.

        Proposed Intervenor Defendants include nonpartisan organizations – the Texas State

Conference of NAACP Branches and Common Cause Texas – that serve individuals whose

fundamental right to vote would be eviscerated by a grant of Plaintiffs’ requested relief. They also

include Harris County voters who already cast their ballots using Harris County’s drive-thru voting

procedure. Proposed Intervenors are entitled to intervene as a matter of right under Federal Rule

of Civil Procedure 24(a)(2) because their ballots – or ballots cast by their members and constituents

who are eligible registered voters in Harris County – will be tossed aside if the Plaintiffs obtain

the remedy they seek. Proposed Intervenors also retain an abiding interest in promoting voter

participation and have devoted substantial resources towards this goal, including by educating


                                                 1
      Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 3 of 15



voters about drive-thru voting. The remedies Plaintiffs seek would harm Proposed Intervenors’

efforts to protect their members’ and constituents’ ability to exercise their right to vote in the

November election.

       Alternatively, Proposed Intervenors should be permitted to intervene under Rule 24(b).

Because Proposed Intervenors seek leave to directly challenge Plaintiffs’ attempt to eliminate

drive-thru voting and throw away their ballots and the ballots cast by their members and

constituents, their claims and defenses necessarily share common questions of law and fact with

the main action. Plaintiffs just filed their preliminary injunction motion two days ago and granting

the instant motion would neither delay nor prejudice the orderly adjudication of Plaintiffs’ claims.

This motion should be granted to allow Proposed Intervenors to protect their right to vote, or that

of their members.

II.    FACTUAL BACKGROUND

       Earlier today, the Texas Supreme Court ruled – for the second time in two weeks –that

Harris County may proceed with its drive-thru voting program. In re Hotze, No. 20-0863, Order

Denying Petition (Nov. 1, 2020); see also In re Hotze, No. 20-0819, Order Denying Petition (Oct.

22, 2020). Steven Hotze, Wendell Champion, Representative Steve Toth, and Sharon Hemphill—

the same exact individuals who would later file this suit as Plaintiffs—argued unsuccessfully that

Harris County’s drive-thru voting is unlawful under the Texas Election Code, asserting the exact

same claims they would later raise in this suit. These arguments defy not only the Harris County

Commissioners Court, which unanimously approved the list of early voting locations, which

included drive-thru locations, but the Texas Secretary of State, who approved the drive-thru voting

program. Ten of Harris County’s early voting sites are drive-thru locations and, as of Friday,

nearly 127,000 votes had been cast at those sites, including ballots cast by the Proposed Intervenors

and their members and constituents.


                                                 2
     Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 4 of 15



          A.      Proposed Intervenors Are Individual Voters                  and     Membership
                  Organizations that Promote the Interests of Voters

       Proposed Intervenors are Texas voters and organizations that serve, represent, and have

members and constituents who are Texas voters.

       The NAACP—Texas State Conference (“Texas NAACP”) is a non-profit advocacy group

for civil rights for Americans of color, including African-Americans. Every election cycle, the

Texas NAACP engages in efforts to get out the vote. Declaration of President Gary L. Bledsoe,

Exhibit A, ¶¶ 7-10. The Texas NAACP is working to ensure that its constituency of voters in

Texas are educated on different methods of voting during the COVID-19 pandemic, including

Harris County’s drive-thru voting program. Id. ¶ 11-12. The Texas NAACP has been encouraging

its members, constitudents, and other Harris County voters who are concerned about voting in

person to utilize the drive-thru voting option. Id. ¶ 15. Several of the Texas NAACP’s members,

including Juli McShay, Nickolas Spencer, Barbara Bratter and Dr. Alexander Brown, have already

utilized Harris County’s drive-thru voting option for the November 3, 2020 election. Id. ¶ 16.

       Common Cause Texas is a non-profit political advocacy organization and a chapter of the

national Common Cause organization. With approximately 36,000 members and supporters in

Texas, Common Cause Texas works to encourage civic engagement and public participation in

democracy, to ensure that public officials and public institutions are accountable to and reflective

of all people, and to implement structural changes through the American democratic process.

Declaration of Anthony Gutierrez, Exhibit B, ¶¶ 4-6. Common Cause Texas has been educating

Harris County voters about – and encouraging voters to use – the drive-thru voting locations

because they are regular polling places that may be used under Texas law by any voter. Id. ¶ 8.

Many of Common Cause Texas’s members and constituents – including Andrea Greer – used




                                                 3
     Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 5 of 15



drive-thru voting to ensure that their ballots are timely received and counted. Id. ¶ 19; Declaration

of Andrea Chilton Greer, Exhibit C, ¶ 4.

       Proposed Intervenors seek to intervene in this action to protect their organization’s,

members’, and constituents’ interest in having their ballots that were cast at drive-thru locations

counted. If Plaintiffs succeed in invalidating the ballots cast at drive-thru locations, Applicants

will be required to redirect scarce resources to reeducate confused voters about their options for

voting in the November 2020 election on a single day’s notice. See, e.g., Bledsoe Decl., ¶¶ 17–

18; Gutierrez Decl., ¶¶ 9-10. In the midst of a pandemic, the organizational Proposed Intervenors

have spent substantial resources educating Harris County voters about drive-thru locations and

how to vote effectively and safely. Bledsoe Decl., ¶¶ 10, 14-15; Gutierrez Decl., ¶ 11. Expending

additional resources to educate each organization’s members, constituents, and other eligible

voters about their options tomorrow and on Election Day if the Plaintiffs are successful in this case

and ballots cast at drive-thru locations are not counted will necessarily divert funds from other

efforts important to their missions and the rights of their members and constituents. Bledsoe Decl.,

¶¶ 11, 17; Gutierrez Decl., ¶¶ 8, 13.

       Andrea Chilton Greer and Yekaterina Snezhkova are Texas voters who seek to intervene

to prevent their ballots, which they cast at Harris County drive-thru locations, from not being

counted. See Greer Decl. ¶¶ 7-8, 14; Declaration of Yekaterina Snezhkova, Exhibit D, ¶¶ 5-6, 12.

These voters cast their ballots in the standard fashion; poll workers checked their driver’s license

and address; they signed in to vote, and the poll worker printed out their slip with a four-digit

access code before allowing them to vote. Greer Decl. ¶ 11; Snezhkova Decl. ¶ 10. They were

able to cast a secret ballot and found the process to be safe and secure. Greer Decl. ¶ 12; Snezhkova

Decl. ¶ 11. They are concerned about being disenfranchised in the November election and are

worried that they have no recourse if their ballot is rejected. Greer Decl. ¶¶ 13-14; Snezhkova


                                                 4
       Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 6 of 15



Decl. ¶ 12. Concerned voters have asked the Texas NAACP to intervene to try to protect their

vote. Bledsoe Decl. ¶ 13.

III.    APPLICANTS ARE ENTITLED TO INTERVENE AS A MATTER OF RIGHT

        In the Fifth Circuit, a party is entitled to intervene upon establishing: “(1) the motion to

intervene is timely; (2) the potential intervener asserts an interest that is related to the property or

transaction that forms the basis of the controversy in the case into which she seeks to intervene;

(3) the disposition of that case may impair or impede the potential intervener’s ability to protect

her interest; and (4) the existing parties do not adequately represent the potential intervener’s

interest.” John Doe No. 1 v. Glickman, 256 F.3d 371, 375 (5th Cir. 2001). Courts construe these

factors consistent with the principle that “Rule 24 is to be liberally construed,” and “[f]ederal courts

should allow intervention when no one would be hurt and the greater justice could be attained.”

Wal–Mart Stores, Inc. v. Tex. Alcoholic Beverage Comm’n, 834 F.3d 562, 565 (5th Cir. 2016)

(quoting Texas v. United States, 805 F.3d 653, 656 (5th Cir. 2015)). Proposed Intervenors satisfy

each factor and are entitled to intervene as of right.

           A.      The Motion to Intervene Is Timely

        Proposed Intervenors are seeking intervention at the earliest possible stage of this action,

and their intervention will not delay the resolution of this matter or prejudice any party. Plaintiffs

filed their Complaint on October 28, 2020; this Motion follows just four days later. This case is

still in its infancy—no motions have been fully briefed; no hearings have been held—and thus no

party can legitimately claim that intervention by the Proposed Intervenors would cause any

prejudice. See Sierra Club v. Espy, 18 F.3d 1202, 1206 (5th Cir. 1994) (“[P]rejudice must be

measured by the delay in seeking intervention, not the inconvenience to the existing parties of

allowing the intervener to participate in the litigation.”). Under these circumstances, the Court

should find the Motion timely.


                                                   5
     Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 7 of 15



             B.      Proposed Intervenors Have Substantial Interests in this Case

          It is difficult to imagine a more substantial interest in a case than that possessed by

Applicants here. The Proposed Voter Intervenors and the members of the Proposed Organization

Intervenors stand to have their votes rejected, if Plaintiffs prevail. They therefore have a

“significantly protectable” interest in the litigation.1 Donaldson v. United States, 400 U.S. 517,

531 (1971); see also John Doe No. 1, 256 F.3d at 379 (the intervenor must have a “‘direct,

substantial, [and] legally protectable’ interest in the property or transaction that forms the basis of

the controversy in the case into which she seeks to intervene”) (quoting Espy, 18 F.3d at 1207). .

          If Plaintiffs prevail in this case, the ballots cast by the Proposed Voter Intervenors at drive-

thru locations pursuant to a method approved by the Texas Supreme Court, at a time when they

were lawfully authorized to do so, will not be counted and they will be at risk of

disenfranchisement in the November 2020 election. See, e.g., League of United Latin Am. Citizens,

Dist. 19 v. City of Boerne, 659 F.3d 421 (5th Cir. 2011) (finding a legally protectable interest

where the intervenor sought to protect his right to vote); Pierce v. Allegheny Cty. Bd. of Elections,

324 F. Supp. 2d 684, 694–95 (W.D. Pa. 2003) (“The right of qualified electors to vote … is

recognized as a fundamental right, … extend[ing] to all phases of the voting process, [and

applying] equally to the initial allocation of the franchise as well as the manner of its exercise.”)

(internal quotation marks and citation omitted); see also Baker v. Carr, 369 U.S. 186, 206 (1962)

(“[V]oters who allege facts showing disadvantage to themselves as individuals have standing to

sue.”).




1
  Applicants have Article III standing to participate in the litigation as defendants, whether on
behalf of their members or in their own right, to pursue relief that is different from that sought by
the parties. See Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 342–43 (1977).


                                                     6
     Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 8 of 15



       Also, the Proposed Organizational Intervenors, the Texas NAACP and Common Cause

Texas, have a substantial, legally cognizable interest in protecting their own and their members’

and constituents’ rights to vote safely at drive-thru locations and ensure that ballots cast at drive-

thru locations are counted. If Plaintiffs prevail and ballots cast at the drive-thru locations are

thrown out, these organizations will be required to retool their ongoing voter education and

assistance efforts in response to the last-second disruption and minimize the ensuing widespread

disenfranchisement. See, e.g., OCA-Greater Houston v. Texas, 867 F.3d 604, 610-12 (5th Cir.

2017) (finding standing where an organization was required to dedicate additional resources to

assisting voters navigate the polls); see also Common Cause Ind. v. Lawson, 937 F.3d 944, 950

(7th Cir. 2019) (“[A] voting law can injure an organization enough to give it standing by

compelling [it] to devote resources to combatting the effects of that law that are harmful to the

organization’s mission.”); Fla. State Conf. of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1164-65

(11th Cir. 2008) (finding the NAACP had standing because “[t]he organizations reasonably

anticipate that they will have to divert personnel and time to educating volunteers and voters on

compliance with [voting law] and to resolving the problem of voters left off the registration rolls

on election day”). Here, the Proposed Intervenors’ interest in ensuring that their members and

constituents – many of whom have already cast absentee ballots at Harris County drive-thru

locations – and their constituents have access to the ballot box and are not disenfranchised in the

November 2020 election is concrete, protectable, substantial, and cognizable.

          C.      Disposition of this Case Would Impair Proposed Intervenors’ Interests

       Proposed Intervenor-Defendants have also shown they satisfy the third prong of

intervention—that the “disposition of the action ‘may’ impair or impede their ability to protect

their interests.” See Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014). The Proposed

Intervenors need not show that their interests “will” be impaired by disposition of the ligation;


                                                  7
     Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 9 of 15



only that they “may” be. See id. Indeed, “[t]he very purpose of intervention is to allow interested

parties to air their views so that a court may consider them before making potentially adverse

decisions.” Id. at 345; see also Brody By & Through Sugzdinis v. Spang, 957 F.2d 1108, 1122 (3d

Cir. 1992).

       The disposition of this matter has the potential to impair the Proposed Intervenors’ ability

to protect their interests. Should this litigation succeed, the Proposed Voter Intervenors may have

little time, or no time at all, to re-cast a ballot that will be counted—if that is an option at all.

Similarly, should this litigation succeed, Proposed Intervenors will be required to divert and spend

significant additional resources—including volunteers, time, and expenditures—to re-educate

voters about their options for voting in the November 2020 election. Among the voters who have

benefited the most from drive-thru voting are voters with disabilities, voters with small children

and elderly voters with limited mobility—who were able to cast ballots from their autos, and who

very well may not be able to vote in person Tuesday due to lack of transportation, childcare, or

other reasons. Plaintiffs’ desired order would result in diminished access to voting for vulnerable

groups impacted by the COVID-19 crisis, which has hit the African-American community in

Harris County very hard. The order would compel the individual Applicants to potentially put

themselves in harm’s way by voting in person and the organizational Proposed Intervenors to

devote substantial resources to address its effects through public re-education and arranging

transportation for impacted voters who might need to vote on Election Day because the ballot they

previously cast at a drive-thru location was rejected. No matter how vigorously Proposed

Intervenors’ efforts were applied, many eligible voters would remain unable to have their votes

counted.

       Further, Applicants’ rights stand to “be affected by a proposed remedy” in this case and

judicial economy favors granting intervention rather than prompting them to file separate actions.


                                                 8
    Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 10 of 15



See Seneca Res. Corp. v. Twp. of Highland, Elk Cty., 863 F.3d 245, 257 (3d Cir. 2017) (internal

citation omitted).

          D.         The Interests of Existing Defendant Diverges from Those of Applicants

       While Proposed-Intervenors have great respect for Harris County and its legal team,

Defendant will not adequately represent the particular interests of the Proposed Intervenors in this

case. Proposed Intervenors bear “[t]he burden of establishing inadequate representation,” but

“[t]his burden is minimal and is satisfied if the applicant shows that representation of his interest

may be inadequate.” Haspel & Davis Milling & Planting Co. Ltd. v. Bd. of Levee Comm’rs of the

Orleans Levee Dist., 493 F.3d 570, 578 (5th Cir. 2007) (internal quotation marks omitted) (citing

Hopwood v. Texas, 21 F.3d 603, 605 (5th Cir. 1994); Edwards v. City of Houston, 78 F.3d 983,

995 (5th Cir. 1996) (en banc)); see also Brumfield v. Dodd, 749 F.3d 339, 346 (5th Cir. 2014)

(“We cannot say for sure that the [defendant’s] more extensive interests will in fact result in

inadequate representation, but surely they might, which is all that the rule requires.”); Sierra Club

v. Espy, 18 F.3d 1202, 1207 (5th Cir. 1994) (citing Trbovich v. United Mine Workers, 404 U.S.

528, 538 n.10 (1972)); X-Drill Holdings, Inc. v. Jack-Up Drilling Rig SE 83, 320 F.R.D. 444, 449-

50 (S.D. Tex. 2017). There are a number of issues, positions, claims, and relief that a governmental

entity may not be willing to raise that are critical to public interest organizations like the NAACP

and Common Cause. For example, it was widely reported in the 2000 presidential election, one

of the candidates declined to raise issues related to the disenfranchisement of minority voters;

particular concerns about the impact of the instant case on minority voters have spurred NAACP

members and constituents to ask the NAACP leadership to get involved.

       Unlike Defendants, who are broadly responsible for the general management of elections

in Harris County and primarily interested in maintaining an efficient and accurate electoral

process, the interests of Proposed Intervenors are personal to them. Their right to vote – indeed


                                                 9
      Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 11 of 15



the votes they have already cast – is at risk. The potential for diverging priorities is particularly

significant given the great strain on Defendant and other county officials in overseeing the

administration of the 2020 general election, in which voter turnout has already reached

unprecedented levels and election rules have changed several times over the last several months,

all in the midst of the COVID-19 pandemic. The immense burden and diverse concerns vying for

the attention of county officials at this time make it exceedingly likely that Defendant will not

adequately represent the specific interests of Proposed Intervenors.

        For these reasons, the presumption of adequate representation that exists only when the

interests of proposed intervenors and existing parties “align precisely” does not apply here.

Brumfield, 749 F.3d at 345. Further, courts routinely find that the interests of voting rights

organizations and voters may reasonably diverge from government defendants who “have a duty

to represent the public interest” and “[a]s such, may not adequately represent [the proposed

intervenors’] specific interests.” Kobach v. U.S. Election Assistance Comm’n, No. 13-cv-4095-

EFM-DJW, 2013 WL 6511874, at *4 (D. Kan. Dec. 12, 2013); see also, e.g., Meek v. Metro. Dade

County, 985 F.2d 1471, 1478 (11th Cir. 1993), abrogated on other grounds by Dillard v. Chilton

Cty. Comm’n, 495 F.3d 1324 (11th Cir. 2007) (“The intervenors sought to advance their own

interests in achieving the greatest possible participation in the political process. Dade County, on

the other hand, was required to balance a range of interests likely to diverge from those of the

intervenors.”); Pub. Interest Legal Found., Inc. v. Winfrey, --- F. Supp. 3d ---, No. 19-13638, 2020

WL 2781826, at *3 (E.D. Mich. May 28, 2020).

IV.     IN THE ALTERNATIVE, THE COURT SHOULD GRANT PERMISSIVE
        INTERVENTION

        Even if the Court determines that Proposed Intervenors are not entitled to intervene as a

matter of right, the Court should exercise its broad discretion to grant permissive intervention. A



                                                 10
    Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 12 of 15



court may grant permissive intervention when the motion to intervene is timely and “has a claim

or defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b). The decision whether or not to do so is “wholly discretionary.” Kneeland v. Nat’l

Collegiate Athletic Ass’n, 806 F.2d 1285, 1289 (5th Cir. 1987); see also Franciscan All., Inc. v.

Azar, 414 F. Supp. 3d 928, 940 (N.D. Tex. 2019) (concluding that “the Court would allow them

to intervene permissively”).    Even where the district court denies intervention as of right,

permissive intervention might be proper or warranted, as it would be here. See United States v.

League of United Latin Am. Citizens, 793 F.2d 636, 644 (5th Cir. 1986) (“Although the court erred

in granting intervention as of right, it might have granted permissive intervention under Rule 24(b)

because the intervenors raise common questions of law and fact . . . .”).

       Proposed Intervenor-Defendants meet the requirements for permissive intervention here.

First, they will inevitably raise common questions of law and fact, including whether Harris

County’s drive-thru program is permissible, whether Plaintiffs have alleged viable claims, and the

harm to voters who already cast ballots at drive-thru locations such as the Proposed Voter

Intervenors; Plaintiffs expect to contribute to the Court’s resolution of these key issues and more.

Franciscan All., Inc., 414 F. Supp. 3d at 940 (concluding that “Putative Intervenors’ argument will

‘significantly contribute’ to the development of the issues”); Winfrey, 2020 WL 2781826, at *5

(holding “a fulsome consideration of both competing interests, vigorously advocated by

appropriately interested parties … unquestionably will be helpful to the Court…”). Courts have

recognized that intervention is proper in comparable circumstances. Id.; see also Am. Farm

Bureau Fed’n, 278 F.R.D. at 110–11 (public interest groups allowed to intervene in litigation in

which EPA was a defendant, “[b]ecause the EPA represents the broad public interest … not only

the interests of the public interest groups” and similar stakeholders). Similarly, the individual

Proposed Intervenors seek maximized ballot access for minority voters, whereas Defendant is


                                                11
     Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 13 of 15



obligated to represent equally the interests of all constituents. See League of Women Voters of

Mich. v. Johnson, 902 F.3d 572, 579 (6th Cir. 2018) (concluding that the interest of the intervenors,

for the purposes of permissive intervention, only needs to be “distinct” form the defendants,

regardless of whether it is “substantial”).

       As set forth above, this motion to intervene is timely, and given the early stage of this

litigation, intervention will not unduly delay or prejudice the adjudication of the rights of the

original parties. See Fed. R. Civ. P. 24(b); Franciscan All., Inc., 414 F. Supp. 3d at 940 (noting

courts can impose conditions on intervenors to prevent any delay or prejudice). Rule 24 does not

“require prospective intervenors to wait on the sidelines until after a court has already decided

enough issues contrary to their interests.” Brumfield, 749 F.3d at 344-45. Instead, “[t]he very

purpose of intervention is to allow interested parties to air their views so that a court may consider

them before making potentially adverse decisions.” Id. The NAACP-Texas State Conference,

Common Cause Texas, and the voters have amply established the extensive harm each would be

likely to suffer from an adverse judgment or ruling in this action. Refusing to permit intervention,

would deprive Proposed Intervenors of a meaningful chance to defend their cognizable,

significant, and protectable interests in the litigation. Thus, the Proposed Intervenors request this

Court grant permissive intervention if it does not grant intervention as of right.

V.     CONCLUSION

       For the reasons stated above and in the supporting declarations of Mr. Bledsoe, Mr.

Gutierrez, and Proposed Intervenor-Defendants Greer and Snezhkova, the Court should grant the

Applicants’ Motion to Intervene as of right, or in the alternative, for permissive intervention.




                                                 12
   Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 14 of 15



Dated: November 1, 2020                    Respectfully submitted,

                                           /s/ Lindsey B. Cohan
Jon Greenbaum*                             Lindsey B. Cohan
Ezra Rosenberg*                            DECHERT LLP
John Libby*                                500 W. 6th Street, Suite 2010
John Powers*                               Austin, Texas 78701
Voting Rights Project                      Tel: (512) 394-300
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS        lindsey.cohan@dechert.com
UNDER LAW
1500 K Street NW, Suite 900                Neil Steiner*
Washington, DC 20005                       May Chiang*
Tel: (202) 662-8300                        Julia Markham-Cameron*
jgreenbaum@lawyerscommittee.org            DECHERT LLP
erosenberg@lawyerscommittee.org            1095 Avenue of the Americas
jlibby@lawyerscommittee.org                New York, New York 10036-6797
jpowers@lawyerscommittee.org               Tel: (212) 698-3500
                                           neil.steiner@dechert.com
Robert Notzon                              may.chiang@dechert.com
THE LAW OFFICE OF ROBERT NOTZON            julia.markham-cameron@dechert.com
1502 West Ave.
Austin, Texas 78701                        Erik Snapp*
Tel: (512) 474-7563                        DECHERT LLP
robert@notzonlaw.com                       35 West Wacker Drive, Suite 3400
                                           Chicago, IL 60601
Nickolas Spencer                           Tel: (312) 646-5800
SPENCER & ASSOCIATES, PLLC                 Erik.Snapp@dechert.com
8403 Westglen Drive, Suite 2000
Houston, TX 77063
                                           Counsel for Proposed Intervenor-Defendants Texas
Tel: (713) 863-1409
                                           State Conference of NAACP Branches, Common Cause
nas@naslegal.com
                                           Texas, Andrea Chilton Greer, and Yekaterina
                                           Snezhkova

                                           *Pro hac vice motion forthcoming




                                      13
    Case 4:20-cv-03709 Document 16 Filed on 11/01/20 in TXSD Page 15 of 15



                              CERTIFICATE OF CONFERENCE

       Pursuant to the Local Rules and Standing Orders and Procedures of this Court, I hereby

certify that counsel for movant Intervenor-Defendants conferred with counsel for Defendant

regarding this motion, and Defendant does not oppose the motion.

       Intervenor-Defendants’ counsel, Robert Notzon, unsuccessfully attempted to contact

counsel for Plaintiff, Mr. Jared R. Woodfill, by email at phone at 7:38 p.m. on November 1, 2020.

Intervenor-Defendants are aware of and respect the need for compliance with Section 7(c)(3) of

this Court’s Civil Procedures, which state that the conference requirement under Local Civil Rule

7.1 will not be considered “satisfied by an unsuccessful attempt to reach opposing counsel

occurring less than two full business days before a motion is filed.” However, given that Plaintiffs

expressly seek emergency relief in this suit, and that Election Day is imminent, Intervenor-

Defendants respectfully request that this Court consider their attempts to reach Plaintiffs’ counsel

sufficient to satisfy Local Rule 7.1.



                                                              /s/ Lindsey Cohan




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2020, I electronically served the foregoing via

 ECF on all other parties in this litigation.

                                                              /s/ Lindsey Cohan




                                                 14
